DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear from the phrase “one or more measurements units… the security door jamb” how, in what way, by what means and for what structural and/or functional purpose this claim limitation is achieved in the context of the claim language. 
In claim 1, is unclear in the context of the claim language what structural/functional purpose is served by the “one or more processors”.
In claim 1, the phrase “non-transitory computer-readable media… one or more processors to” is unclear and not fully understood in the context of the claim language. 
In claim 1, “had beendistrubed” or –had been disturbed—is not fully understood in the context of the claim language in that a condition of disturbance has not been adequately defined.
The same or similar, as well as additional, types of 112 issues are found throughout several of the remaining claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tassell, III, US Patent Application Publication 2011/0225885A1, in view of Wolf, US Patent Application Publication 2014/0054906A1.
Regarding claim 1, Tassell provides essentially all of the limitations of the claimed invention, including a system comprising a security door jamb configured in an arrangement to have variable change in position, the security door jamb inherently at least broadly including one or more measurement units for capturing orientation data with respect to the security door jamb (see [0048]); one or more communication interfaces for sending notification to a remote device one or more processors (see [0046]); and inherently having non-transitory computer-readable media stores additional computer- executable instructions, which when executed by the one or more processors cause the one or more processors to: determine from the orientation data that the security door jamb has been disturbed; and to cause the communication interfaces to send a notification to the remote device in response to determining that the security door jamb had been disturbed (see [0046] and [0048]).
Regarding claim 1, Tassell provides the claimed invention except explicit teaching of the system configured in an arrangement to have variable change in length, as opposed to being configured in an arrangement to have variable change in position.  However, such arrangements are very old and well known in the art of door and window securing devices.  Wolf teaches an example of this arrangement with similar features as disclosed in Tassell.  Such an arrangement allows for secure bracing of a sliding door or window in a portable manner.  It would have been obvious to have modified the design of Tassell to use many of its features in an application of securing a sliding door or window, such as taught by Wolf, for the purpose of gaining the benefits of its design in the application of securely bracing of a sliding door or window in a portable manner, as well known in the art. 
Regarding claim 2, image components and, microphones are disclosed by Tassell which perform the claimed functions (see figure 7).
Regarding claim 3, the device of Tassell includes the detection and transmission of data pertaining the security device’s surroundings (see figure 8). 
Regarding claim 4, see figure 7, at element 82 of Tassell.
Regarding claim 5, see [0057] of Tassell.
Regarding claim 6, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the combination was made to modify the variable length in this way, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification is no critical to the design and would have produced no unexpected results.  One reason for such a choice in range of length would be to accommodate conventional sliding door and/or sliding window sizes. 
Regarding claim 7, one or more of these claimed elements of the measuring unit may be well included in the design of the combination.  Nonetheless, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Such elements are well known in the art for their effectiveness for achieving design measuring or detection results and would have been obvious to include in the design of the combination. 
	Regarding claim 8, see figure 8 and [0046] of Tassell.
	Regarding claim 9, meeting a threshold amount requirement is obvious to the design of the combination.  
	Claims 10-15 are rejected with the same or similar reasoning as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675